Citation Nr: 1616899	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO in St. Petersburg, Florida.  In March 2014, the Board remanded the case.  

In April 2015, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion (JMR), the Court, in a December 2015 Order, vacated the Board's decision and remanded this issue back to the Board for development consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that he is warranted service connection for an acquired psychiatric disorder.  The Court has directed that additional development is necessary in this appeal.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

The JMR stipulates that evidence was sufficient to raise the relevance of the Veteran's military personnel records before the Board and to obligate VA to make "as many requests as are necessary" pursuant to § 3.159(c)(2) to obtain those records for purposes of determining whether the Veteran sustained a traumatic brain injury resulting in personality changes during active service.  See Jones v. Shinseki, 23 Vet.App. 382, 388 (2010).  Thus, remand was warranted to obtain the Veteran's complete personnel file, or conclude that efforts to obtain those records would be futile.  

Additionally, it notes as the Veteran referred to a series of hospitalizations at the Gainesville VA dating back to about 2005, the Board erred by not ensuring VA obtained such records.  There is a reasonable possibility that records from the Veteran's multiple VA psychiatric hospitalizations at Gainesville could help substantiate the Veteran's claim.  Thus, remand is warranted for the Board to ensure that VA associates a complete set of treatment records from Gainesville.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file outstanding VA records, including a complete set of treatment records from Gainesville.   

2. Also, obtain and associate with the claims file the Veteran's service personnel records.  Any negative response should be in writing and associated with the claims file

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




